Citation Nr: 0923744	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus.  

2.  Entitlement to service connection for an asbestos related 
lung disability, to include lung cancer and chronic 
obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York City 
dated July 2004 and April 2006.  

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

All of the issues, with the exception of the claim for 
service connection for diabetes mellitus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In April 2009, prior to the promulgation of a decision in the 
appeal, the appellant, requested that the appeal for the 
issue involving service connection for diabetes mellitus be 
withdrawn.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issue of entitlement to service connection 
for type 2 diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In April 2009, 
the Veteran presented sworn testimony at a hearing before the 
Board.  At this hearing he requested to withdraw his appeal 
for service connection for type 2 diabetes mellitus.  His 
hearing testimony has been converted to a written transcript 
which is of record.  Also, a written statement signed by the 
Veteran withdrawing the issue was received.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue .  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to the issue of entitlement to service connection for 
type 2 diabetes mellitus is dismissed.


ORDER

The appeal for the issue of entitlement to service connection 
for diabetes mellitus is dismissed.  


REMAND

The Veteran's claims for service connection and tinnitus are 
based upon his assertions of exposure to noise during service 
aboard an aircraft carrier.  The Veteran has not been 
afforded a VA Compensation and Pension examination with 
respect to these two claims.  This should be done.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The Veteran's primary claim is for service connection for a 
lung disability.  He asserts that he was exposed to asbestos 
during active service aboard the U.S.S. ORISKANY (CVA-34) 
during the period of time from November 1961 to October 1964.  
The Board acknowledges that asbestos was used in the 
construction of Naval vessels during this period of time.  

Private medical evidence of record clearly shows that the 
Veteran was diagnosed with lung cancer, adenocarcinoma, which 
required surgical treatment with a wedge resection of the 
lower left lung lobe.  

The Veteran has submitted a large volume of medical evidence 
of record including pathology and radiology reports and 
medical opinions from physicians who have reviewed these 
records after the fact.  The Veteran has also submitted legal 
records indicating that he has received payment from private 
asbestos litigation.  What is conspicuously absent are 
contemporaneous clinical records related to the Veteran's 
initial diagnosis of lung cancer in 1995.  There are few if 
any medical documents which indicate what medical and 
employment history was considered in the diagnosis of lung 
cancer.  An April 1995 cytopathology report indicates a 
history of smoking as the significant clinical history.  A 
July 2006 letter from a private physician specifically refers 
to the Veteran's "crew member status aboard merchant 
vessels," not his active military service, as the cause of 
his lung disorder.  

In January 2005 letter the Veteran was specifically requested 
to provide information with respect to his assertions of 
asbestos exposure, to include and account of his employment 
history before and after service.  The Veteran did not 
provide the requested information and has not been 
forthcoming with respect to any information with respect to 
his employment outside of active service, or other risk 
factors related to his claimed lung cancer.  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as § 
7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR. While the form has been revised, the 
information contained therein has remained the same.

More recently the Court has held that neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 
4-00; 65 Fed. Reg. 33422 (2000).

Additional development with respect to the private medical 
records related to the initial diagnosis of the Veteran's 
lung cancer in 1995, along with his employment history is 
necessary in the present case.  

A VA audiological examination is also warranted as the 
Veteran reported that he was exposed to excessive noise in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another asbestos 
exposure questionnaire.  He should be 
informed that he needs to provide a 
complete history of his employment before 
and after service as well as his smoking 
history.  

2.  The Veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where his lung cancer was initially 
diagnosed and surgically treated in 1995.  
Specifically request that he execute the 
proper authorizations for VA to obtain 
complete copies of all records related to 
his treatment at New York University  
(NYU) Medical Center in 1995. Make 
arrangements in order to obtain all the 
records of this treatment, including (but 
not limited to):  clinical evaluations, 
surgical reports, discharge summaries, 
pulmonary consultation reports, and 
oncology consultation reports.  

3.  Request that the Veteran execute the 
appropriate authorizations so that 
complete copies of all records, including 
all medical records, related to his 
private asbestos litigation can be 
obtained.  

4.  Subsequently, review the record and 
take any additional devolvement deemed 
warranted by the contents of the evidence 
obtained.  Such action may include 
additional examination or request for 
medical opinion.

5.  The veteran should be accorded a VA 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
hearing loss and tinnitus found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested to review the claims file 
with emphasis on the Veteran's service 
treatment records.  The examiner is 
requested to indicate, if possible, an 
opinion as to the etiology of any current 
hearing loss and/or tinnitus found to be 
present.  That is, is the Veteran's 
current hearing loss and tinnitus at 
least as likely as not (a probability of 
50 percent or greater) related to, or 
caused by, noise exposure that the 
Veteran claims he was subjected to during 
service aboard an aircraft carrier from 
November 1961 to October 1964?  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

6.  Following the above, readjudicate the 
veteran's claims for service connection.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


